EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 15 July 2021.

The application has been amended as follows: 

1.	(Currently amended) A method of electric vehicle operation, comprising:
determining information about an external environment of a vehicle, information about operational status of the vehicle, and user command inputs to the vehicle;
determining a vehicle route with a GPS equipped user operated device while one or more users are using the vehicle;
determining predicted future road condition information that can affect electric power use of the vehicle along the vehicle route; and
using a power management system, the determined information, the determined vehicle route, and the predicted future road conditions to calculate electric power needed over the vehicle route and select at least one target speed along the vehicle route based on the calculated electric power;
wherein the vehicle route is determined using a combination of multiple route segments, wherein the method further includes the power management system determining a first future segment of the multiple route segments while the one or more users are using the vehicle to travel the vehicle route and, before the vehicle has reached the first future segment, the power management system ; and
wherein the at least one target speed is based at least in part on iteratively simulated speeds, and wherein the iteratively simulated speeds are configured to increase energy efficiency of the vehicle on the vehicle route by adjusting a plurality of speeds of the vehicle on the vehicle route without adjusting an average speed of the vehicle on the vehicle route.

2.	(Canceled)

3.	(Currently amended) A method of electric vehicle operation, comprising:
determining information about an external environment of a vehicle, information about operational status of the vehicle, and user command inputs to the vehicle;
determining a vehicle route with a GPS equipped user operated device while one or more users are using the vehicle;
determining predicted future road condition information that can affect electric power use of the vehicle along the vehicle route; and
using a power management system, the determined information, the determined vehicle route, and the predicted future road conditions to calculate electric power needed over the vehicle route and select at least one target speed along the vehicle route based on the calculated electric power;
wherein the vehicle route is determined using a combination of multiple route segments, wherein the method further includes the power management system determining a first future segment of the multiple route segments while the one or more users are using the vehicle to travel the vehicle route and, before the vehicle has reached the first future segment, the power management system determining a second future segment of the multiple route segments, the second future segment located further from the vehicle than the first future segment;
the method further comprising the power management system determining a future destination using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, and wherein the future destination is determined at least in part using an identity of one of the one or more users that is one of inferred by the power management system and input by one of the one or more users.

4.	(Previously presented) The method of claim 1, further comprising the power management system determining a future destination using statistical destination logic, wherein the statistical destination logic includes adjusting, at a plurality of junctions, a probability of the vehicle traveling to the future destination.

5-6.	(Canceled)

7.	(Previously presented) The method of claim 1, wherein the step of determining information about the external environment of the vehicle further comprises the step of communicating with a remote database to determine predicted future road conditions, and wherein the determined information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.

8.	(Previously presented) The method of claim 1, wherein the at least one target speed is determined by determining a most energy-efficient speed, within one or more constraints, within a range of speeds.

9.	(Original) The method of claim 1, wherein the GPS equipped user operated device can accept voice command inputs.

10.	(Canceled)

11.	(Currently amended) An electric vehicle operable in combination with a GPS equipped user operated device able to determine a vehicle route, comprising:
a vehicle having an electric power source, a communication system, and a user interface system capable of accepting user command inputs from one or more users of the vehicle; and
a power management system for the electric power source able to determine information about an external environment of the vehicle, information about operational status of the vehicle, information relating to predicted future road conditions, and information from the GPS equipped user operated device, with the power management system set to calculate electric power and speed over one or more segments of the vehicle route and select at least one target speed along the vehicle route based on the calculated electric power;
wherein the at least one target speed is based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route; and
wherein the at least one target speed is based at least in part on iteratively simulated speeds, and wherein the iteratively simulated speeds are configured to simulate a plurality of trips of the vehicle on the vehicle route which use different amounts of energy by using different sequences of speeds without adjusting an average speed of the vehicle on the vehicle route.

12.	(Canceled) 

13.	(Currently amended) An electric vehicle operable in combination with a GPS equipped user operated device able to determine a vehicle route, comprising:
a vehicle having an electric power source, a communication system, and a user interface system capable of accepting user command inputs from one or more users of the vehicle; and
a power management system for the electric power source able to determine information about an external environment of the vehicle, information about operational status of the vehicle, information relating to predicted future road conditions, and information from the GPS equipped user operated device, with the power management system set to calculate electric power and speed over one or more segments of the vehicle route and select at least one target speed along the vehicle route based on the calculated electric power;
wherein the at least one target speed is based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route; and




15.	(Canceled)

16.	(Previously presented) The vehicle of claim 11, wherein the one or more segments comprise multiple segments including a first segment and a second segment, wherein the power management system determines the first segment and, before the vehicle has reached the first segment, the power management system determines the second segment, the second segment located further from the vehicle than the first segment.

17.	(Previously presented) The vehicle of claim 11, wherein determining information about the external environment of the vehicle further comprises communicating with a remote database to determine predicted future road conditions, and wherein the determined information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.



19.	(Previously presented) The vehicle of claim 11, wherein the GPS equipped user operated device can accept voice command inputs.

20.	(Canceled)

21.	(Previously presented) The method of claim 3, wherein the future destination is not explicitly provided by the one or more users and wherein the power management system determines the future destination while the vehicle is traveling to the future destination.

22.	(Previously presented) The method of claim 1, wherein the at least one target speed is based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route.

23.	(Canceled)

24.	(Previously presented) The vehicle of claim 13 wherein the future destination is not explicitly provided by the one or more users and wherein the power management system determines the future destination while the vehicle is traveling to the future destination.

25-26.	(Canceled)

27.	(Previously presented) The method of claim 1, further comprising, using the power management system, correlating a plurality of identified drivers with a plurality of trips.

28.	(Previously presented) The vehicle of claim 11, wherein the power management system correlates a plurality of identified drivers with a plurality of trips.

29.	(New) The method of claim 1, further comprising the power management system determining a future destination using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, and wherein the future destination is determined at least in part using an identity of one of the one or more users that is one of inferred by the power management system and input by one of the one or more users.

30.	(New) The vehicle of claim 11, wherein the vehicle route is set based on a future destination determined by the power management system at least in part using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, and wherein the future destination is determined at least in part using an identity of one of the one or more users that is one of inferred by the power management system and input by one of the one or more users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663